Detailed Action
This office action is for US application number 15/702,843 evaluates the claims as filed on July 6, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Eekhoff, Tipirneni, Epperly, and Bramlet teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the rejection fails to identify the claimed “stop located within a lumen of the barrel” or provide the necessary support for a conclusion of obviousness for claim 26 (Remarks p. 8), Examiner notes that such is detailed below and on page 21 of the final office action dated April 26, 2021 under the teachings of the alternate embodiment of Tipirneni as “wherein the barrel includes a stop (surface of recessed portion of the barrel of ¶85) located in a lumen of the barrel (¶85 discloses that the head of inner screw 157 abuts a recessed portion of the barrel when inserted through the barrel);” along with additional details and description of the combination and motivation therefore on below and on page 22 of the final office action dated April 26, 2021.
With regards to Applicant’s argument that no reasoned statements have been provided to support the conclusion of obviousness as Examiner’s positions is that it would have been obvious “if one so chooses to provide such a stop” on p. 19 of the final office action dated April 26, 2021 which reasoning fails to include a stop (Remarks p. 8), Examiner notes that the disclosure detailed on p. 19 of the final office action dated April 26, 2021 is a description of what is disclosed for the primary reference/embodiment of Tipirneni, which discloses an inner screw head that is larger than the inner screw shaft and positioned within the lumen and is thus capable of engaging a stop if one is provided therein. That is, Examiner notes that it has not been asserted that the primary reference/embodiment of Tipirneni Figs. 4-7 as detailed on p. 19 of the final office action dated April 26, 2021 discloses a stop and such has not provided any rationale that such provides a stop. Indeed, as detailed on p. 20 of the final office action dated April 26, 2021, “Tipirneni is silent to the barrel includes a stop located in a lumen of the 
With regards to Applicant’s argument that the rejection on p. 19 asserts that Fig. 7 shows that the inner screw head has a larger diameter than the inner screw shaft and it is unclear how the head could engage a stop as the reduced diameter prion is threaded into the elongate member such that it could not engage a stop (Remarks p. 9), Examiner notes that a particular positioning of the inner screw head has not been claimed nor has it been asserted that when the inner screw shaft is threaded into a structure such that the inner screw head abuts the other structure that the inner screw head is capable of contacting another structure as argued as such would also be physically impossible. Instead, as detailed in the rejection below and that of the final office action dated April 26, 2021, the inner screw head of Tipirneni is shown to have a larger diameter than the inner screw shaft in Fig. 7. Thus, as the head is larger and protrudes or sticks out further, such is capable of interacting with another structure, e.g. a human leg is capable of contacting other structures external to the human body where it is not attached to the human pelvis/torso such as at the toes, feet, lower leg, knee, etc. As a reminder, it has not been asserted that the disclosure of Tipirneni Figs. 4-7 detailed on p. 19 of the final office action dated April 26, 2021 discloses that the head engages a stop as seems to be implied by Applicant’s arguments.
With regards to Applicant’s argument that the rejection of claim 31 appears to incorporate screw 157 from the embodiment of Fig. 14 into the embodiment of Fig. 7 but 157 does not include a lumen and is not compatible with the spring of the embodiment of Fig. 7 because to provide the additional compressive force would eliminate .

Claim Objections
Claim(s) 26 and 29 is/are objected to because of the following informalities:  
Claim 26 line 4 should read “torque to the elongate member, and”.
Claim 29 line 2 should read “an outer diameter of the inner screw head .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 8-13, 23, 25, 27-29, 33, and 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “wherein the inner screw includes a head configured to engage the stop in the lumen of the barrel to prevent the inner screw from moving distally and at least a portion of the inner screw is threaded and fixed relative to the head on the inner screw and the inner screw is configured to engage the threaded portion on the lumen of the elongated body to translate the barrel toward the elongate member” in lines 11-14 and the missing noun prior to ‘fixed’ and the intended ‘the elongated body’. Examiner is interpreting this as referring to, and suggests amending as, “wherein the inner screw includes a head configured to engage the stop in the lumen of the barrel to prevent the inner screw from moving distally, wherein [[and]] at least a portion of the inner screw is threaded and fixed relative to the head [[on]]of the inner screw, and wherein [[and]] the inner screw is configured to engage the threaded portion [[on]]of the lumen of the elongated [[body]]member to translate the barrel toward the elongate member”.
Claim(s) 27 and 28 is/are unclear with regards to a screw head of the inner screw in lines 2 and 1-2 respectively and if this is intended to refer to, or be in addition to, the “head” of claim 1 line 10 as well as “the head” of claim 27 line 3. Examiner is interpreting this as referring to, and suggests amending as, “a diameter of thethe barrel is smooth” in the[[an]] inner screw head 
Claim(s) 8-13, 23, 25, 29, 33, and 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 23, 25, 27-29, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eekhoff et al. (US 2015/0327902, hereinafter “Eekhoff”).
As to claim 1, Eekhoff discloses a fixation device (Figs. 10 and 11, where ¶s 54-56 disclose that 10’ is similar to 10, 14’ is similar to 14, 18’ is similar to 18, 24’ is similar to 24, and 32’ is similar to 32 except as otherwise disclosed) comprising: an elongate member (28) having a lumen (138) with a threaded portion (threads 142, see illustrations of Fig. 10 and 11, ¶33); a barrel (24’), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 10 and 11, ¶ 33), wherein the barrel includes a head (40) at a proximal end of the barrel (44), a stop (76, see illustrations of Figs. 10 and 11, ¶30, where 76 includes internal wall 88, 
As to claim 8, Eekhoff discloses that at least a portion of the elongate member is capable of translating within the lumen of the barrel (Figs. 10 and 11, ¶s 33 and 37).
As to claim 23, Eekhoff discloses that an exterior surface of the barrel is smooth from a proximal end surface of the proximal end of the barrel to a distal end surface of the distal end of the barrel (Figs. 10 and 11, ¶28).
claim 25, Eekhoff discloses that the elongate member includes a cutting face (see illustration of Fig. 11, ¶33) at a distal end adjacent a thread (see illustration of Fig. 11) on an exterior surface of the elongate member (Fig. 11).
As to claim 27, Eekhoff discloses that the head of the barrel includes a diameter (Fig. 10) larger than a diameter of the screw head of the inner screw (Fig. 10), and the exterior surface of the head the barrel is smooth (see illustration of Fig. 11, ¶28).
As to claim 28, Eekhoff discloses that the socket recesses the inner screw head (Fig. 10) and a proximal end surface of the screw head is recessed into the socket relative to a proximal end surface of the barrel when the inner screw is inserted into the barrel (Fig. 10).
As to claim 29, Eekhoff discloses that an outer diameter of the inner screw head is less than or equal to a diameter of the socket (Fig. 10) and greater than a diameter of a passage (96, Fig. 11) defined by the stop (Fig. 10).
As to claim 33, Eekhoff discloses that the head of the inner screw includes a socket (168, Fig. 10, ¶34 hex recess) capable of transmitting torque to the inner screw (Fig. 10, ¶41).
As to claim 34, Eekhoff discloses that the stop in the lumen of the barrel is spaced from the socket on the barrel (Fig. 10 shows that such are spaced by the size of the inner screw head, Fig. 10).

    PNG
    media_image1.png
    831
    1225
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    865
    1271
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 26, 30-32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eekhoff in view of Tipirneni et al. (US 2010/0268285, hereinafter “Tipirneni”).
As to claim 9, Eekhoff discloses the invention of claim 8.

Tipirneni teaches a similar fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7) having a lumen (cannulation of ¶51) with a threaded portion (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel includes a head (112, see illustrations of Figs. 6 and 7), wherein the head of the barrel at least partially defines a socket (extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54, i.e. the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54)) having a plurality of surfaces (see illustration of Fig. 6, ¶55 disclose use with a hex tool) and the socket is capable of transmitting torque to through the barrel to a driving section (135, ¶53) on an exterior surface of the elongate member (in as much as Applicant’s, via 1032s, Fig. 6, ¶s 58 and 60); and an inner screw (136, see illustrations of Figs. 6 and 7) capable of being inserted into the barrel and engaging the elongate member (Fig. 6, ¶s 54 and 63), wherein the inner screw includes a head (‘Inner screw head’ on illustration of Fig. 6, ‘Head’ of ‘Inner screw’ on illustration of Fig. 7, Fig. 6) capable of engaging a stop on the barrel to prevent the inner screw from moving distally (Fig. 7 shows that the inner screw head has a larger diameter than the inner screw shaft; thus, the head is capable of engaging a stop on the barrel if one so chooses to provide such a stop), wherein at least a portion of the inner screw is threaded (Figs. 6 and 7, ¶63), and wherein the inner 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the inner screw and the externally threaded end of the elongate member as disclosed by Eekhoff by adding a lumen as taught by Tipirneni in order to enable insertion over a guide rod (Tipirneni ¶97), which permits verification of desired positioning prior to insertion of the implant/device. 

    PNG
    media_image3.png
    659
    1032
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    623
    1131
    media_image4.png
    Greyscale
 

As to claims 26, 30-32, and 35, Eekhoff discloses a fixation device (Figs. 10 and 11, where ¶s 54-56 disclose that 10’ is similar to 10, 14’ is similar to 14, 18’ is similar to claim 30, Eekhoff discloses that the head of the barrel at least partially defines a socket (80, ¶31) having a plurality of surfaces (see illustration of Fig. 11, ¶31 discloses a hexagon socket) capable of use for transferring torque from a tool to the barrel (¶31) with the barrel capable of transmitting torque to a driving section (118) on an exterior surface of the elongate member (Figs. 10 and 11, ¶s 29 and 33), and the socket recesses the inner screw head of the inner screw (Fig. 10) and a proximal end surface of a proximal end of the inner screw head is recessed into the socket relative to a proximal end surface of the barrel claim 31, Eekhoff discloses that an outer diameter of the inner screw head is less than or equal to a diameter of the socket (Fig. 10) and greater than a diameter of a passage (96, Fig. 11) defined by the stop in the barrel lumen (Fig. 10). As to claim 32, Eekhoff discloses that an exterior surface of the barrel is smooth (see illustration of Fig. 11, ¶28) from the proximal end of the barrel to a distal end surface of a distal end of the barrel (52, see illustration of Fig. 11). As to claim 35, Eekhoff discloses that the head of the inner screw includes a socket (168, Fig. 10, ¶34 hex recess) capable of transmitting torque to the inner screw (Fig. 10, ¶41).
Eekhoff is silent to the inner screw having a lumen. 
Tipirneni teaches a similar fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7) having a lumen (cannulation of ¶51) with a threaded portion (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel includes a head (112, see illustrations of Figs. 6 and 7), wherein the head of the barrel at least partially defines a socket (extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54, i.e. the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54)) having a plurality of surfaces (see illustration of Fig. 6, ¶55 disclose use with a hex tool) and the socket is capable of transmitting torque to through the barrel to a driving section (135, ¶53) on an 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the inner screw and the externally threaded end of the elongate member as disclosed by Eekhoff by adding a lumen as . 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni.
As to claim 1, Tipirneni discloses a fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7) having a lumen (cannulation of ¶51) with a threaded portion (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel includes a head (112, see illustrations of Figs. 6 and 7) at a proximal end of the barrel (see illustration of Fig. 7), a lumen (cannulation of ¶51, Figs. 4-6), and an exterior surface of the barrel (see illustration of Fig. 7) is smooth extending from the proximal end of the barrel including the head to a distal end of the barrel (see illustration of Fig. 7), wherein the head of the barrel at least partially defines a socket (extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54, i.e. the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54)) having a plurality of surfaces (see illustration of Fig. 6, ¶55 disclose use with a hex tool) capable of transferring torque from a tool to the barrel (due to the shape as shown in Fig. 6, Fig. 6, e.g. via tool 927 of Fig. 9 and ¶68) and the barrel is capable of transmitting torque to a driving section (135, ¶53) on an exterior surface of the elongate 
Tipirneni is silent to the barrel including a stop located in the lumen of the barrel. 
Tipirneni, in an alternate embodiment, teaches a similar fixation device (Fig. 13, ¶s 84 and 85, where ¶s 84 and 85 disclose similarities between like numbered elements) comprising: an elongate member (130); a barrel (152, Fig. 13, ¶85), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Fig. 13, ¶85), wherein the barrel includes a stop (surface of recessed portion of the barrel of ¶85, see illustration of partial Fig. 11G) located in a lumen of the barrel (¶85 discloses that the head of inner screw 157 abuts a recessed portion of the barrel when inserted through the barrel, see illustration of partial Fig. 11G); and an inner screw (157, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lumen of the barrel, the inner screw, and the spring as disclosed by Tipirneni such that the barrel lumen includes a recessed portion for the inner screw head to abut, the inner screw is sized to extend through the recessed portion abutment/stop, through the spring, and into the elongate member, and the spring is sized and shaped for positioning along the shaft of the inner screw as taught by Tipirneni in an alternate embodiment in order to provide a known alternative arrangement for maintaining an additional amount of compression across the fracture during fracture collapse upon receiving a weight bearing load (Tipirneni ¶85). 


    PNG
    media_image5.png
    621
    890
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1048
    1102
    media_image6.png
    Greyscale


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni in view of Epperly et al. (US 2013/0041414, hereinafter “Epperly”).
As to claims 10-13, the combination of Tipirneni discloses the invention of claim 1 as well as one or more elongated body engagement members (1032, Figs. 6 and 7, ¶s 58 and 60) and an exterior surface of the elongate member comprising flat surfaces claim 12, Tipirneni discloses that the exterior surface of the elongate member comprises a flat surface (135, ¶53). As to claim 13, Tipirneni discloses that the one or more elongated body engagement members are capable of extending within the barrel in a spaced from the longitudinal axis (Figs. 6 and 7).
The combination of Tipirneni is silent to the one or more elongated body engagement members being fixed relative to the barrel with the elongated body engagement member including a contact surface in slideable engagement with the exterior surface of the elongate member. As to claim 11, the combination of Tipirneni is silent to the one or more elongated body engagement members comprising one or more cylindrical pins. As to claim 13, the combination of Tipirneni is silent to the one or more elongated body engagement members being configured to extend through the barrel in a direction perpendicular to the longitudinal axis.
Epperly teaches a similar fixation device (Figs. 36-50) comprising: an elongate member (406, Figs. 36-41); a barrel (404, Figs. 36, 37, and 46-50), and one or more elongated body engagement members (416, 416) fixed relative to the barrel (due to holes 448, 448 size and shape relative to the pin 416 as shown in Figs. 36 and 37, see illustrations of Figs. 36 and 37, ¶123) with the elongated body engagement member (Figs. 36 and 37) including a contact surface (of pins 416, 416, Figs. 36 and 37, ¶114) in slideable engagement with an exterior surface of the elongate member (of groove 428, 428, Figs. 37-40, ¶114) to transmit torque from the barrel to the elongate member (Figs. 36 and 37, ¶124) via holes (448, 448, Figs. 36 and 37, ¶123) in the barrel (Figs. claim 11, Epperly teaches that the one or more elongated body engagement members comprises one or more cylindrical pins (416, 416, Figs. 36 and 37). As to claim 12, Epperly teaches that the exterior surface of the elongated body engagement members comprises a flat surface (Fig. 37). As to claim 13, Epperly teaches that the one or more elongated body engagement members are capable of extending through the barrel in a direction perpendicular to the longitudinal axis (Fig. 37) and spaced from the longitudinal axis (Figs. 36 and 37, ¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the one or more elongated body engagement members, the flat surfaces of the elongate member, and the barrel as disclosed by the combination of Tipirneni by substituting the pins as the one or more elongated body engagement members, specifying that the flat surfaces form grooves, and adding holes to the barrel as taught by Epperly in order to limit the longitudinal travel between the elongate member and the barrel (Epperly ¶124) while still preventing rotation of the elongate member relative to the barrel so that rotation of the barrel also rotates the elongate member (Epperly ¶124; Tipirneni ¶60). That is, Epperly teaches a known alternative mechanism for preventing relative rotation between telescoping components that provides the additional benefit of limiting the range of the telescoping movement, e.g. to prevent over compression as well as over distraction.

    PNG
    media_image7.png
    578
    957
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    630
    782
    media_image8.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni in view of Bramlet (US 5,827,285).
As to claim 1, Tipirneni discloses a fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7) having a lumen (cannulation of ¶51) with a threaded portion (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel includes a head (112, see illustrations of Figs. 6 and 7) at a proximal end of the barrel (see illustration of Fig. 7), a lumen (cannulation of ¶51, Figs. 4-6), and an exterior surface of the barrel (see illustration of Fig. 7) is smooth extending from the proximal end of the barrel including the head to a distal end of the barrel (see illustration of Fig. 7), wherein the head of the barrel at least partially defines a socket (extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54, i.e. the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54)) having a plurality of surfaces (see illustration of Fig. 6, ¶55 disclose use with a hex tool) capable of transferring torque from a tool to the barrel (due to the shape as shown in Fig. 6, Fig. 6, e.g. via tool 927 of Fig. 9 and ¶68) and the barrel is capable of transmitting torque to a driving section (135, ¶53) on an exterior surface of the elongate member (in as much as Applicant’s, via 1032s, Fig. 6, ¶s 58 and 60); and an inner screw (136, see illustrations of Figs. 6 and 7) capable of being inserted into the barrel and engaging the elongate member (Fig. 6, ¶s 54 and 63), wherein the inner screw 
Tipirneni is silent to the barrel including a stop located in the lumen of the barrel. 
Bramlet teaches a similar fixation device (Figs. 2-47) comprising: an elongate member (20); a barrel (30), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 42-44, col. 18 lines 10-20 and 45-55), wherein the barrel includes a stop (39, see illustrations of Figs. 7 and 8, col. 18 lines 43-55) located in a lumen of the barrel (38, 35, and 36, Figs. 7 and 8); and an inner screw (40) having a threaded exterior (Fig. 7), an inner screw head (see illustrations of Figs. 7 and 8), the inner screw capable of being inserted into the barrel (Fig. 8, col. 18 lines 30-33) and engaging the threaded portion of the lumen of the elongate member (Fig. 8, col. 18 lines 33-36), wherein the inner screw head is capable of engaging the stop in the lumen of the barrel (Fig. 8, col. 18 lines 43-55). 
.

    PNG
    media_image9.png
    515
    830
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    562
    879
    media_image10.png
    Greyscale


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni and Bramlet in view of Epperly et al. (US 2013/0041414, hereinafter “Epperly”).
As to claims 10-13, the combination of Tipirneni and Bramlet discloses the invention of claim 1 as well as one or more elongated body engagement members (1032, Figs. 6 and 7, ¶s 58 and 60) and an exterior surface of the elongate member comprising flat surfaces (135, ¶53) in slidable engagement with the barrel to transmit torque from the barrel to the elongate member via one or more elongated body engagement members (1032, Figs. 6 and 7, ¶s 58 and 60). As to claim 12, Tipirneni discloses that the exterior surface of the elongate member comprises a flat surface (135, ¶53). As to claim 13, Tipirneni discloses that the one or more elongated body engagement members are capable of extending within the barrel in a spaced from the longitudinal axis (Figs. 6 and 7).
The combination of Tipirneni and Bramlet is silent to the one or more elongated body engagement members being fixed relative to the barrel with the elongated body engagement member including a contact surface in slideable engagement with the exterior surface of the elongate member. As to claim 11, the combination of Tipirneni and Bramlet is silent to the one or more elongated body engagement members comprising one or more cylindrical pins. As to claim 13, the combination of Tipirneni and Bramlet is silent to the one or more elongated body engagement members being configured to extend through the barrel in a direction perpendicular to the longitudinal axis.
claim 11, Epperly teaches that the one or more elongated body engagement members comprises one or more cylindrical pins (416, 416, Figs. 36 and 37). As to claim 12, Epperly teaches that the exterior surface of the elongated body engagement members comprises a flat surface (Fig. 37). As to claim 13, Epperly teaches that the one or more elongated body engagement members are capable of extending through the barrel in a direction perpendicular to the longitudinal axis (Fig. 37) and spaced from the longitudinal axis (Figs. 36 and 37, ¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the one or more elongated body engagement members, the flat surfaces of the elongate member, and the barrel as disclosed by the combination of Tipirneni and Bramlet by substituting the pins as the one or more elongated body engagement members, specifying that the flat surfaces form grooves, and adding holes to the barrel as taught by Epperly in order to limit the longitudinal travel between the elongate member and the barrel (Epperly ¶124) while 

    PNG
    media_image7.png
    578
    957
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    630
    782
    media_image8.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775